—Order, Supreme Court, Bronx County (Barry Salman, J.) entered November 18, 1993, which denied plaintiff’s motion to restore Action No. 1 to the trial calendar without prejudice to renewal in Supreme Court, Suffolk County, and granted defendant Cotton’s cross motion to consolidate Action No. 1 pending in Bronx County with Action No. 2 pending in Suffolk County to the extent of directing a joint trial of Action No. 1 and Action No. 2 in Suffolk County, unanimously affirmed, without costs.
Notwithstanding that the car accident giving rise to these two actions occurred in Bronx County, it was not an unreasonable exercise of discretion for the IAS Court to direct a joint *195trial in Suffolk County, the venue of the action first commenced (see, Olownia v Toussaint, 98 AD2d 716, 717), where plaintiff in Action No. 1, the only proponent of a Bronx County venue, resided in Westchester County at the time she commenced Action No. 1 and presently resides in Alabama, and does not demonstrate how any alleged material nonparty witnesses would be inconvenienced by a trial in Suffolk rather than Bronx County (cf., Strasser v Neuringer, 137 AD2d 750). Concur—Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.